Citation Nr: 1328648	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  11-01 083	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury other than an acquired psychiatric disorder. 

2.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), depression, and anxiety.

3.  Entitlement to service connection for a digestive disorder, including ulcers and hernias.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from March 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2013 correspondence, the Veteran's representative waived RO review of any evidence submitted after the May 2013 supplemental statement of the case (SSOC).   

The Veteran submitted a claim of entitlement to service connection for PTSD and ulcers.  However, he has also been diagnosed with anxiety disorder, depression, and hernias.  Therefore, the Board has recharacterized the issues as encompassing any acquired psychiatric disability and digestive disorder in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The issues of entitlement to service connection for an acquired psychiatric disability and digestive disorder are addressed in the remand that follows the decision below.  The decision addresses the claim of service connection for residuals of a head injury.  Because the claim of service connection for psychiatric disability is addressed separately, any reference to head injury residuals in the Board's decision should be taken to mean any disability due to head injury other than psychiatric disability.



FINDING OF FACT

The Veteran does not experience residuals of a head injury.


CONCLUSION OF LAW

The Veteran does not experience any head injury residual that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the appellant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In a January 2009 letter, issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in May 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The claims folder contains the Veteran's service personnel and treatment records, as well as all identified and available post-service treatment records from the Lexington VA Medical Center (VAMC) dated from April 2010 to February 2013 as well as multiple private treatment providers.  In August 2010, National Personnel Records Center (NPRC) responded that it searched the morning reports from A Company, 27th Infantry, 25th Infantry Division from April to May 1946 and no sick or injured remarks were located.  An October 2010 Memorandum issued a formal finding on the unavailability of morning reports and noted that a negative response was received by NPRC.  The October 2010 Memorandum and October 2010 correspondence to the Veteran outlined the efforts made to obtain the needed military information.  The October 2010 correspondence, also advised the Veteran to submit the morning reports in his possession and/or to provide alternative source of information.  An April 2012 Memorandum issued a formal finding on the unavailability of outpatient treatment records from Dayton VA Medical Center from January 1950 to the present.  The Memorandum outlined the actions taken to attempt to obtain such records and determined that further attempts would be futile.  In April 2012, the Veteran was notified of the unavailability of such treatment records and the procedures followed to obtain the records.  He was advised of alternative sources of evidence.  

The record reflects that the Veteran has been awarded Social Security Administration (SSA) disability benefits and that records associated with the SSA decision have been associated with the claims file.  A review of Virtual VA does not reveal any additional documents pertinent to the issued decided herein.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. §5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83. 

The Veteran was not afforded VA examinations for residuals of a head injury (other than an acquired psychiatric disorder).  As discussed below, the evidence does not establish a current disability as a result of an in-service head injury.  The Veteran has not identified any symptoms that he had in service or since service, the evidence does not reflect any such problems in service, and there is no other competent medical or lay evidence that he has current residuals of a head injury that may be related to service.  A VA examination is therefore not necessary.  See McLendon, 20 Vet. App. at 83.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  

II.  Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

In interpreting § 1110 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases--namely those listed in 38 C.F.R. § 3.309(a)--benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d 1331 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. §3.303(b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The Federal Circuit noted that the requirement of showing continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  708 F.3d 1331.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (§ 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above."  The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added).  Id.   

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Id.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship between the condition in service and the present condition is required." Id. 

The Board must assess the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308   (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit, lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted).  The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent.  See id.; see also Layno v. Brown, 6 Vet. App. 465, 469   (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it).  Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy).  For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity.  See Barr, 21 Vet. App. at 309.  For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Federal Circuit has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances:  (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Competent medical evidence may include statements conveying sound medical principles found in medical treatises. Id.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  Id. 

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value.  See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board discounts the weight of evidence it finds not to be credible.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . .").

The Veteran claims that in April 1946, while serving with the 25th Infantry Division, he was kicked in the head and suffered a head injury.  He reported that he was treated at the 8th Armory Field Hospital in Okazaki, Japan.   In an April 2008 treatment summary, Dr. E.C.M., PhD noted the Veteran's reports of having a nearly fatal head injury, as well as body injuries he sustained when he was assaulted by a "truck load" of Japanese while he and a buddy were away from their base camp near Nagoya.  

Service treatment records (STRs) include a February 1945 induction physical examination report that noted the Veteran's report of headaches.  However, all other STRs are negative for any complaints, treatment, or diagnoses related to a head injury, or any residuals of a head injury, including headaches.  An October 1946 discharge examination report showed a normal clinical evaluation of the neurological, psychiatric, and other systems.  

Post-service treatment records are negative for complaints, treatment, or diagnoses related to a head injury or residuals of a head injury.  

The Board acknowledges that the Veteran had current complaints of PTSD related to an in-service head injury; however such complaints were primarily reported as symptoms of the Veteran's PTSD or other acquired psychiatric disorder that will be separately addressed in the remand below.  As the January 2010 rating decision and subsequent statement of the case and SSOCs continued to address the claims for PTSD and residuals of a head injury as separate issues, for clarification and development purposes, the Board has recharacterized the issue as entitlement to service connection for residuals of a head injury (other than an acquired psychiatric disorder) and will precede to address the issue on the merits.

While the Board acknowledges that the Veteran's reports of having residuals of head trauma, in the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); See also Degmetich, supra (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The Veteran has not identified any specific current symptoms, but rather makes a conclusory statement that he has residuals of a head injury.  With respect to whether the Veteran's own testimony can establish a current disability here, as previously mentioned, in Jandreau, supra, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

In this case, the criteria under Jandreau have not been met.  The Veteran's claim for residuals of a head injury (other than an acquired psychiatric disorder) is inconsistent with the other evidence of record that is negative for a current disability.  Also, there have been no reports of, and the evidence does not reflect, that he has had any symptoms related to residuals of a head injury since he's been discharged from service.  Even considering the Veteran's allegations of being assaulted or kicked in the head in April 1946, his October 1946 Discharge examination report showed a normal clinical evaluation of the neurological, psychiatric, and other systems.  Also, it has neither been alleged nor shown that he has any type of symptoms of residuals of a head injury.  Overall, there have been no reports of, and the evidence does not reflect, any symptomatology of residuals of a head injury (other than an acquired psychiatric disorder).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Accordingly, the preponderance of the evidence is against the Veteran's claim for residuals of a head injury and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of a head injury is denied. 

REMAND

The Veteran claims that he began to have stomach pains in service.  He reported that he sought treatment once in service and he was told he had gas or indigestion.  He continued to have stomach pain throughout service.  He indicated that after he was discharged, x-rays revealed that he had an ulcer.  He subsequently required surgery in March 1964 and had 65 percent of his stomach removed.  

Correspondence from Laurel Medical Associates, dated in September 2010, shows that the Veteran reported developing peptic ulcer disease affecting his stomach and duodenum during his military service.  He required surgery in 1964 to address these ulcers, resulting in loss of portions of his stomach and duodenum.  He reported subsequently developing ventral hernias related to the surgery.   

Here the evidence is sufficient to satisfy McLendon's low threshold for nexus evidence and, therefore, a VA medical nexus opinion is required.  

VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." 38 C.F.R. § 4.2 (2013).  Where an examination report does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

A remand is also required in this case as to the issue of service connection for an acquired psychiatric disorder to include PTSD, anxiety, and depression.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

On April 2013 VA examination, the examiner determined that the Veteran did not meet the DSM-IV criteria for PTSD; however, it does not appear that the examiner considered the Veteran's alleged trauma of working on a bomb-making detail when a bomb detonated while he was nearby.  He indicated that one service member died and another lost both of his legs.  Significantly, Dr. E.C.M., a private treatment provider, included this stressor statement in his April 2008 treatment summary and diagnosed the Veteran with PTSD.  Furthermore, while the April 2013 VA examiner determined that the Veteran did not have a mental disability, multiple treatment records referred to assessments of anxiety disorder and depression during the course of the appeal.  As such, the Board finds that an additional medical opinion must be obtained to clarify the precise nature and etiology of any psychiatric disability.  (When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).) 

It appears that pertinent medical records remain outstanding.  The record reflects that the Veteran underwent surgery in 1964 for his ulcer disorder at the Miami Valley Hospital in Dayton, Ohio.  

In April 1987 correspondence, Dr. K.K.S. reported that the Veteran had been under his care since 1962 and an August 1979 initial interview from Dr. A.L.E. indicated that Dr. K.K.S. had referred the Veteran for a psychiatric evaluation.  In an Aril 2008 treatment summary, Dr. E.C.M. noted a history of being prescribed Librium by "Dr. Pratt" and "Dr. Stanko".  

None these reported treatment records are in the claims folder or Virtual VA.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA must request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2013).

Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).

As the Veteran receives ongoing treatment at the Lexington VA Medical Center, VA has a duty to obtain these records on remand.  See generally 38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment or evaluation for an acquired psychiatric disorder, including anxiety, depression, and PTSD as well as treatment or evaluation for any digestive system disorder, including ulcers and hernias at the Lexington VA Medical Center since May 2013. 

2.  Ask the Veteran to provide authorizations for VA to obtain records of any private treatment records for an acquired psychiatric disorder, including anxiety, depression, and PTSD as well as any digestive system disorder, including ulcers and hernias from Miami Valley Hospital in Dayton Ohio dating back to 1964, Dr. K.K.S. dating back to 1962, and Drs. Pratt and Stanko.  

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession. 

3.  After the completion of the development in paragraphs 1 and 2 above, schedule the Veteran for a VA examination to determine whether any identified digestive system disability is related to service, or was caused or aggravated by a service-connected disability.

The paper claims folder and Virtual VA eFolder, including this remand, must be sent to the examiner for review.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should:

a) identify any current digestive system disorder, including ulcers and hernias that may have resulted from ulcer surgery;

b) for each digestive system disorder identified, opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current digestive system disorder, including ulcers and hernias had their onset in service or are otherwise the result of a disease or injury in service.  

The examiner should specifically address the September 2010 correspondence from Laurel Medical Associates that suggested the Veteran's peptic ulcer disease and ventral hernias were related to the Veteran's military service.  

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

The absence of evidence of treatment for a digestive disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

4.  After the completion of #'s 1-3 above, schedule the Veteran for a VA psychological examination for a psychiatric disorder.  The paper claims folder and Virtual VA eFolder, including this remand, must be sent to the examiner for review.  All tests deemed necessary should be conducted and the results reported in detail. 

Following a review of the claims file and examination, if the examiner determines that the Veteran has PTSD and it is related to service, the examiner must confirm that the Veteran has a claimed stressor that is adequate to support a diagnosis of PTSD and that his symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of his service.  (Such stressor should be specifically identified.)

The examiner should specifically consider the Veteran's reports of working on a bomb-marking detail when a bomb detonated nearby killing one person and wounding another as reported in April 2008 treatment summary by Dr. E.C.M. 

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD that is related to service, the examiner should identify all current psychiatric disorders (those already diagnosed during the appeal period are considered current disabilities, so anxiety disorder and depression must be addressed.)  The examiner should reconcile his or her findings with those of Dr. E.C.M. in the April 2008 treatment summary.  

For all noted non-PTSD psychiatric disorders diagnosed, the VA examiner should opine whether each disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) as a result of military service. 

If the Veteran's acquired psychiatric disorders, including depression, anxiety, and PTSD are not found to be directly related to service and the evidence suggests that service connection for a digestive disorder may be warranted, the examiner should opine whether it is at least as likely as not that any current acquired psychiatric disorder, including depression, anxiety, or PTSD, was either caused or aggravated (made worse) by the Veteran's digestive disorders, including ulcer and hernias.  The examiner should consider the Veteran's reports of feeling anxiety and stress related to his ulcers and surgery.  

A complete rationale for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting rationale for that statement. 

The examiner is advised that the Veteran is competent to report his symptoms and history and must be acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.)

5.  The agency of original jurisdiction (AOJ) should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


